DETAILED ACTION
Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is directed to a point size and a vertical dimension, which are patentably distinct from the originally presented invention of a length.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from any withdrawn claims into independent claim 1 for further examination. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “in width direction of tape.” The language lacks an article.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arkin (7,503,711).

	Regarding claim 1, Arkin teaches an information processing device comprising:
	a width dimension acquisition section (fig. 5, item 26) that acquires a width dimension of a tape on which a character image is to be printed (fig. 8, steps 60/61); and
	an alternative setting section (fig. 8, item 65) that 
calculates a region height of a printing region in width direction of the tape based on the acquired width dimension of the tape (col. 12, lines 23-52);
calculates an upper limit size of the character image to be printed in the region height of the printing region so that the character image does not protrude from the tape (cols. 12-15, lines 23-44); and
sets, from a plurality of alternatives (see fig. 13) for selecting a size of the character image to be printed, a maximum alternative (fig. 13A) for selecting the size of the character image to be printed (note that autosize selects the maximum character size), wherein the maximum alternative for the size of the character image to be printed represents a selectable alternative (see fig. 13), among the plurality of alternatives, having a maximum size which does not exceed the calculated upper limit size of the character image (see fig. 13) 

a display section that displays a plurality of sizes (see fig. 13) selectable for the character image to be printed such that the plurality of sizes excludes the disabled alternative and the set maximum alternative is maximum among the displayed plurality of sizes selectable for the character image to be printed (col. 11, lines 20-29, note that a user can select a smaller character size and display the rasterized display, and note that the disabled alternative of a non-autosized character size is disabled).

	Regarding claim 3, Arkin teaches the information processing device according to claim 1, further comprising:	
a length and width conversion section that changes a direction of the character image that is to be printed on the tape between a horizontal writing direction in which a vertical direction the character image is parallel to a width direction of the tape and a vertical writing direction in which the vertical direction of the character image is parallel to a length direction of the tape (compare figs. 13-17),
 	the alternative setting section sets the maximum alternative based on a vertical dimension of the character in the horizontal writing direction in both a case in which the character image is oriented in the horizontal writing direction and a case in which the character image is oriented in the vertical writing direction (see fig. 17). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853